Citation Nr: 1445245	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  09-14 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for Bertolli's syndrome and shortening of the right leg.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty with the Army from January 1953 to April 1953 with unverified service from October 1950.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which, in pertinent part, found that new and material evidence had not been submitted to reopen the service connection claims on appeal.  Jurisdiction over the claims file is currently held by the RO in Detroit, Michigan. 

In June 2009, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  The Veteran twice rescheduled the hearing until June 2011, when he withdrew the hearing request.  The Board will therefore proceed with the case without a hearing.  

In May 2012, the Board denied the Veteran's claims to reopen entitlement to service connection for Bertolli's syndrome with shortening of the right leg and a low back disability.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In January 2014, the Court granted a Joint Motion for Remand (JMR) filed by the parties serving to vacate and remand the Board's May 2012 decision.  The appeal has now returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to comply with the parties' January 2014 JMR.  Additional development is necessary to verify the Veteran's period of active duty service and ensure that all available service treatment records are associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make all necessary efforts to verify the Veteran's active service with the United States (US) Army and to obtain his service personnel records.  All efforts to obtain the requested service verification and records must be documented in the paper or virtual claims file and any records received must be associated with the claims file.  

The Veteran's VA Form DD-214 shows that he served on active duty with the US Army from January 19, 1953 to April 22, 1953.  No other service for pay purposes is indicated.  A National Personnel Records Center (NPRC) document titled "Certification of Military Service" and dated November 8, 2007, documents that the Veteran served as a member of the US Army from October 9, 1950 to April 22, 1953.  The parties' agreed in the January 2014 JMR that additional development was necessary to resolve the conflict in the record regarding the extent of the Veteran's active duty service.  

2.  Make all necessary efforts to obtain service treatment records pertaining to the Veteran's reported in-service hospitalization for an injury to the back and/or legs in approximately March 1953, to include contacting the NPRC and requesting all records of inpatient hospitalization from the US Army Hospital in Camp Rucker, Alabama.  

All efforts to obtain the reported records must be documented in the paper or virtual claims file and any records received pursuant to this request must be associated with the claims file.  If the AOJ determines that such records are unavailable or do not exist, a memorandum explaining the efforts undertaken to obtain them should be completed and added to the claims file. 

3.  If additional non-duplicative service records are received showing in-service treatment for the claimed back, hip, and leg conditions, schedule the Veteran for a VA examination with an appropriate examiner.

After physically examining the Veteran and reviewing the complete claims file, including all service records, the examiner should provide a medical opinion addressing whether the Veteran's Bertolli's syndrome with shortening of the right leg and a low back disability:

a)  Clearly and unmistakably (obvious and manifest) existed prior to service;

b)  And if so, whether the disabilities clearly and unmistakably (obvious and manifest) did not undergo an increase in severity during service beyond the natural progress of the disease.

A full rationale, i.e. basis, must be provided for all expressed opinions.

4.  Readjudicate the claims on appeal.  If the benefits sought are not granted in full, issue a supplemental statement of the case (SSOC) to the Veteran and his representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



